Citation Nr: 0427221	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for a service-
connected right knee disorder, evaluated as 10 percent 
disabling from October 7, 1999 to March 5, 2004, with 
separate 10 and 20 percent ratings assigned for arthritis and 
instability of the knee, respectively, from March 6, 2004.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

5.  Entitlement to an effective date prior to October 7, 1999 
for the assignment of a 50 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969 and from September 1974 to January 1976.

In June 2000, the RO entered a decision granting the 
veteran's claim for an increased rating for his service-
connected right knee disorder, characterized as residuals of 
a right knee meniscectomy with chondromalacia and 
degenerative changes.  The RO assigned a 10 percent rating 
for the disorder, effective from October 7, 1999.  By the 
same decision, the RO denied the veteran's claims for service 
connection for PTSD and a right foot disorder, and for TDIU.

The veteran initiated an appeal to the Board of Veterans' 
Appeals (Board), challenging the evaluation the RO assigned 
for his right knee disorder, and taking issue with the RO's 
denial of his three other claims.  In July 2002, the RO 
granted the claim for service connection for PTSD.  In short, 
the RO found that although service connection had been 
previously established for schizophrenia, the recent evidence 
of record established that the correct diagnosis for the 
condition was PTSD.  The RO assigned a 50 percent evaluation 
for the disorder, effective from October 7, 1999, and at the 
same time furnished the veteran a statement of the case (SOC) 
addressing the three remaining issues on appeal (i.e., 
entitlement to an increased rating for his right knee 
disorder, entitlement to service connection for a right foot 
disorder, and entitlement to TDIU).

Thereafter, in September 2002, the veteran filed a 
substantive appeal with respect to the three remaining 
issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2002).  He also filed a notice of disagreement (NOD) with 
respect to the evaluation assigned for PTSD, and the 
effective date of the award.  The RO furnished the veteran an 
SOC as to these latter issues in January 2003, and he filed a 
substantive appeal as to those issues in May 2003.

In November 2003, the veteran's case was reviewed by the 
Board.  It was determined at that time that the case required 
additional development.  Accordingly, it was remanded to the 
RO.

In March 2004, while the case was in remand status, the RO 
awarded the veteran separate 10 and 20 percent evaluations 
for arthritis and instability of the right knee, 
respectively, effective from March 6, 2004.  The RO confirmed 
the 10 percent rating in effect for the right knee prior to 
March 6, 2004, however, and continued its prior denials of 
the other claims on appeal.  The case was returned to the 
Board in August 2004.

After the veteran's case was received at the Board in August, 
the veteran's representative filed what he characterized as 
an NOD with respect to the effective date assigned for the 
separate 10 and 20 percent evaluations awarded for arthritis 
and instability of the right knee.  He argued that the 
separate ratings should have been made effective from 
February 2000, when a VA examination report showed the 
veteran's disability was manifested by restricted motion, 
joint line tenderness, and osteoarthritis.  However, as noted 
above, the veteran has already perfected an appeal with 
respect to his entitlement to an increased rating for his 
right knee disorder.  As part and parcel of that appeal, the 
Board is charged with making a determination as to the proper 
evaluation to be assigned for his disability, to include 
consideration of whether separate evaluations are warranted 
for any part of the time frame here in question.  
Accordingly, there is no need to initiate a separate appeal 
with respect to an "earlier effective date" for those 
evaluations.

The Board notes that, in its November 2003 remand, the Board 
referred to the RO the matter of whether the RO committed 
clear and unmistakable error (CUE) when, in April 1976, it 
failed to award (or "restore") a 10 percent evaluation for 
the veteran's service-connected right knee disability 
following his release from his second period of active 
service.  Inasmuch as it does not appear that any action has 
been taken on that question, the matter is again referred to 
the RO.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an increased evaluation for his 
service-connected right knee disorder.  The remaining issues 
on appeal require further development, and are being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., as set forth below.


FINDINGS OF FACT

1.  Prior to March 6, 2004, the veteran's service-connected 
right knee disability was objectively manifested by marked 
tenderness at the medial joint line, a mildly antalgic gait, 
full extension, and flexion to at least 125 degrees; there 
was no clinical evidence of atrophy or effusion, no evidence 
of malunion or nonunion or the tibia or fibula, and no 
significant instability.

2.  Since March 6, 2004, the veteran's service-connected 
right knee disability has been shown to be objectively 
manifested by tenderness along the medial and lateral joint 
line, pain with varus and valgus testing, pain with patellar 
grind, an active range of motion from 15 to 90 degrees, and 
no more than "moderate" lateral instability; there is no 
evidence of malunion or nonunion or the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for a right knee disorder prior to March 6, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a (Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262) (2003).


2.  The criteria for the assignment of a rating in excess of 
20 percent for instability of the right knee for the period 
on or after March 6, 2004 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.14, 4.20, 4.71a (Diagnostic Code 5257) (2003).

3.  The criteria for the assignment of a 20 percent rating 
for arthritis and limitation of motion of the right knee on 
and after March 6, 2004 have been met; but a rating in excess 
of 20 percent is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003, 5010, 
5256, 5258, 5260, 5261, 5262) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Schedular Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

If a disability being evaluated is not listed in the rating 
schedule, it is permissible to rate the disability under a 
diagnostic code for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  
38 C.F.R. § 4.20 (2003).  Conjectural analogies are to be 
avoided, however, as is the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Id.


Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2003).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.

Knee disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  Ratings of 10, 20, 30, and 40 
percent are warranted when extension is limited to 10, 15, 
20, and 30 degrees, respectively.  The highest evaluation, 50 
percent, is warranted when extension is limited to 45 
degrees.  Id.

Degenerative and traumatic arthritis, established by X-ray 
findings, are rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2003).  When, however, the limitation of motion of the 
involved joint(s) is noncompensable under the appropriate 
diagnostic code(s), a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

Knee disabilities manifested by recurrent subluxation and 
lateral instability are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).  Ratings of 10, 20, and 30 percent, respectively, are 
warranted for slight, moderate, and severe recurrent 
subluxation or lateral instability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 
5256, 5258, and 5262 (2003).  Under Diagnostic Code 5256, 
ratings of up to 60 percent are available for ankylosis of 
the knee.  Under Diagnostic Code 5258, a 20 percent rating 
may be assigned for dislocation of the semilunar cartilage, 
with frequent episodes of "locking", pain, and effusion 
into the joint.  And under Diagnostic Code 5262, ratings of 
10, 20, and 30 percent, respectively, can be assigned for 
malunion of the tibia and fibula with slight, moderate, or 
marked knee or ankle disability.  If there is nonunion of the 
tibia and fibula, with loose motion requiring a brace, a 
40 percent rating is assigned.  Id.  

Separate evaluations may in some cases be assigned for non-
overlapping manifestations of knee disability.  See, e.g., 
38 C.F.R. § 4.14 (2003); VAOPGCPREC 9-2004 (Sept. 17, 2004); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997); Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the 
combined evaluation for the affected leg cannot exceed the 
rating for amputation at the elective level, were amputation 
to be performed.  38 C.F.R. § 4.68 (2003).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2003).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2003).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c) Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (1999) 
("[t]he intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that determinations regarding functional loss 
"should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups.").

As noted previously, the RO has awarded the veteran a single 
10 percent evaluation for his service-connected right knee 
disorder from October 7, 1999 to March 5, 2004, with separate 
10 and 20 percent ratings assigned for arthritis and 
instability of the knee, respectively, from March 6, 2004.  
See Introduction, supra.  The single 10 percent evaluation 
was assigned under Diagnostic Codes 5010-5259; the 10 percent 
rating for arthritis, effective from March 6, 2004, was 
assigned under Diagnostic Codes 5010-5260; and the 20 percent 
evaluation for instability, also effective from March 6, 
2004, was assigned under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.27 (2003) (discussing the use of hyphenated diagnostic 
code numbers).

The veteran maintains, in essence, that the aforementioned 
evaluations do not adequately reflect the severity of his 
disability.  His representative contends the separate ratings 
for arthritis and instability, referenced above, should be 
made effective from February 2000.

Following a thorough review of the record in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the veteran's claim for a rating in excess of 10 percent for 
his right knee disability prior to March 6, 2004.  As noted 
above, the 10 percent evaluation was assigned under 
Diagnostic Codes 5010-5259.  A higher evaluation is not 
warranted under those codes.  First, 10 percent is the 
highest rating available under Diagnostic Code 5259.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2003).  Second, 
although ratings in excess of 10 percent are potentially 
available under Diagnostic Code 5010 for pain and limited 
motion (by way of Diagnostic Codes 5003, 5260, and 5261), the 
evidence in this case does not support the assignment of a 
such a rating.

In regard to this latter conclusion, the Board acknowledges 
that the veteran's complaints prior to March 6, 2004 included 
pain, stiffness, limited motion, and occasional swelling.  
The Board also acknowledges that the objective medical 
evidence relating to that time frame, including VA treatment 
and examination reports dated in November 1999 and February 
2000, shows that he had marked tenderness at the medial joint 
line and a mildly antalgic gait.  However, the 
contemporaneous medical evidence also shows that he had full 
extension in the knee, that he had flexion to at least 125 
degrees, and that there was no clinical evidence of effusion 
or atrophy.  Under the circumstances, given that the 
objective findings relating to the right knee were limited to 
medial joint line tenderness, a mildly antalgic gait, and a 
range of motion that is otherwise noncompensable under 
Diagnostic Codes 5260 and 5261, with no clinical evidence of 
effusion or disuse (i.e., atrophy), it is the Board's 
conclusion that the veteran's pain and limited motion prior 
to March 6, 2004 is adequately compensated by the 10 percent 
evaluation assigned under Diagnostic Code 5010.  The weight 
of the evidence is against the assignment of a higher 
evaluation under that code. 

The Board has considered whether a higher rating should be 
assigned for the veteran's disability under Diagnostic Codes 
5256, 5258, and/or 5262 prior to March 6, 2004, and has 
concluded that it should not.  First, with respect to 
Diagnostic Code 5256, the Board notes that the evidence 
clearly shows that the veteran had motion in his knee during 
the relevant time frame, and that it was not ankylosed.  
Second, with respect to Diagnostic Code 5258, the Board notes 
that although the veteran subjectively complained of locking 
and "catching" in his knee prior to March 6, 2004, no 
locking was objectively identified on examination.  Nor is 
there any clinical evidence of effusion during the relevant 
time frame.  Finally, with respect to Diagnostic Code 5262, 
the record does not show that the veteran suffers from any 
service-connected malunion or nonunion of the tibia or 
fibula.  Accordingly, there is no basis for the assignment of 
a higher rating under any of these provisions.

The Board has also considered whether the veteran is entitled 
to a separate rating for recurrent subluxation and/or lateral 
instability of the knee prior to March 6, 2004.  In this 
regard, the Board notes that the objective medical evidence 
relating to that period, including the aforementioned VA 
treatment and examination reports dated in November 1999 and 
February 2000, indicates that there was no significant 
instability of the knee, that examination of his medial 
collateral and lateral collateral ligaments was normal, and 
that his posterior cruciate ligament was intact.  In 
addition, the reports are completely negative for any 
objective indications of subluxation.  Accordingly, it is the 
Board's conclusion that the preponderance of the evidence is 
against the assignment of a separate evaluation under 
Diagnostic Code 5257 prior to March 6, 2004.

Turning to the matter of the veteran's entitlement to higher 
rating for his right knee disability on and after March 6, 
2004, the Board notes, as mentioned above, that the veteran 
is currently in receipt of a 10 percent rating for arthritis 
and limited motion under Diagnostic Codes 5010-5260 for that 
time period, as well as a separate 20 percent evaluation for 
instability under Diagnostic Code 5257.  Thus, the question 
to be addressed is whether the evidence relating to that 
period supports the assignment of a higher evaluation under 
either or both of those diagnostic codes, or any others that 
may be applicable.

In this regard, the Board finds, first, that the evidence 
supports the assignment of a higher, 20 percent, rating under 
Diagnostic Codes 5010-5261, from March 6, 2004.  A VA 
examination report of that date shows that the veteran 
complained that he had pain on motion of his right knee.  On 
clinical evaluation, the examiner noted that he could 
passively move the veteran's knee to full extension, and to 
flexion of 120 degrees, but that these movements were painful 
to the veteran, and that his active range of motion was only 
15 to 90 degrees.  That sort of limitation in active flexion 
(to 90 degrees) is non-compensable under Diagnostic Code 
5260.  However, when extension is limited to 15 degrees, a 
20 percent evaluation is for assignment under Diagnostic Code 
5261.  Accordingly, the Board finds that a 20 percent rating 
is warranted under Diagnostic Codes 5010-5261, from March 6, 
2004.

A rating in excess of 20 percent is not warranted under those 
codes, however.  Nothing in the record shows that the 
veteran's disability is currently manifested by flexion 
limited to 45 degrees or less, or by extension limited to 
more than 15 degrees.  Further, although the veteran has 
complained of pain on motion and with weight bearing, and 
while it was objectively noted in the report of his March 
2004 examination that he was tender along the medial and 
lateral joint line, that he had pain with varus and valgus 
testing, and that he had pain with patellar grind, the 
physician who conducted that examination opined that it was 
not feasible to attempt to express the veteran's impairment 
due to pain in terms of additional limitation of motion.  
Consequently, there is no evidentiary basis for assigning the 
veteran an evaluation in excess of 20 percent under 
Diagnostic Codes 5010-5261 for the period on and after March 
6, 2004.

Nor is a higher rating warranted under Diagnostic Code 5257 
for that period.  The report of the veteran's March 2004 VA 
examination contains evidence of instability, both in terms 
of the veteran's own report (he reported that he felt as 
though his right knee was unstable, and said that it slipped 
"in and out of place") and in terms of objective findings 
(on examination, he had increased lateral mobility of the 
patella on the right, as compared to the left, and he had a 
positive anterior drawer test).  However, there is no 
evidence that any existing instability is "severe".  
Indeed, the physician who examined the veteran in March 2004 
indicated that, because of pain the veteran experienced, he 
could not fully ascertain whether the veteran had a grossly 
unstable knee to varus or valgus testing.  Accordingly, given 
the lack of objective evidence affirmatively demonstrating 
that the veteran has severe instability of the knee, it is 
the Board's conclusion that the weight of the evidence is 
against the assignment of a rating in excess of 20 percent 
under Diagnostic Code 5257.

As with the period prior to March 6, 2004, the Board has 
considered whether a higher rating can be assigned for the 
veteran's disability under other diagnostic codes, to include 
Diagnostic Codes 5256 and 5262, for the period on or after 
March 6, 2004.  However, it is clear from the record that the 
veteran's knee is not ankylosed, and there is no evidence of 
any service-connected malunion or nonunion of the tibia or 
fibula.  Accordingly, those codes do not provide a basis for 
a higher evaluation.

II.  Extraschedular Consideration

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2003).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether the veteran's right knee 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  There is nothing in the record to 
suggest that the veteran has been hospitalized in recent 
years for treatment of his right knee disability.  Nor is 
there anything to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's right knee claim.  With regard to element (1), 
above, the Board notes that the RO sent the veteran a VCAA 
notice letter in February 2004 that informed him, among other 
things, that in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
evidence was needed to show that his condition had gotten 
worse.  With regard to elements (2) and (3), the Board notes 
that the RO's February 2004 letter also notified him of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would obtain relevant records 
from any Federal agency (to include the military, VA, and the 
Social Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  He was also 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if it was necessary 
to make a decision on his claim.  Finally, with respect to 
element (4), the Board notes that it does not appear from the 
record that the veteran has explicitly been asked to provide 
"any evidence in [his] possession that pertains to" his 
right knee claim.  As a practical matter, however, he has 
been amply notified of the need to provide such evidence.  
The RO's February 2004 letter, for instance, informed him of 
the evidence that was needed to substantiate his claim; asked 
him to let VA know about any evidence or information that he 
thought would support his claim; and notified him that he 
could obtain records himself and send them to VA.  Further, 
the RO issued him a supplemental SOC (SSOC) in March 2004 
that contained the complete text of 38 C.F.R. § 3.159(b)(1).  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Indeed, the record 
shows that the veteran contacted the RO in February 2004, 
after receiving the RO's February 2004 letter, and stated 
that he had no other records to send.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  See 
also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require VA to include this fourth element as part of its VCAA 
notice, is obiter dictum and not binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

The Board also acknowledges that the February 2004 letter was 
sent to the veteran after the RO's June 2000 decision that is 
the basis for this appeal.  In this case, however, the 
unfavorable RO decision was already decided by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, 18 
Vet. App. at 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's right knee 
claim.  He has been afforded two VA examinations of his knee 
in connection with this appeal, and all of the relevant 
evidence identified has been obtained.  No further action is 
required.



ORDER

A rating in excess of 10 percent for a service-connected 
right knee disorder for the period October 7, 1999 to March 
5, 2004, is denied.

A rating in excess of 20 percent for instability of the right 
knee under Diagnostic Code 5257, for the period on and after 
March 6, 2004, is also denied.

An increased rating, to 20 percent, is granted for arthritis 
and limitation of extension of the right knee under 
Diagnostic Codes 5010-5261, for the period on and after March 
6, 2004.


REMAND

When the Board remanded this case to the RO in November 2003, 
the Board requested, among other things, that the veteran be 
examined for purposes of obtaining a medical opinion as to 
whether he has a disability of the right foot that had been 
caused or aggravated by his service-connected right knee 
disability.  Unfortunately, the requested development has not 
been completed.  Although the veteran was examined in March 
2004 in connection with his right foot claim, and 
disabilities of the foot were then identified, the examining 
physician did not offer a clear opinion on the matter of 
etiology.  Rather, he stated only that it was "difficult to 
determine" whether the disabilities were, in fact, 
attributable to the knee injury in service, without offering 
any statement as to the relative likelihood of such an 
association.  Under the circumstances, the Board finds that 
the matter should be remanded for clarification.  See, e.g., 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the appellant, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand).

In its November 2003 remand, the Board also requested that 
the RO obtain records of the veteran's treatment for PTSD 
from the VA Medical Center (VAMC) in Memphis, Tennessee.  The 
record shows that the RO thereafter obtained additional VA 
treatment reports, dated from February 1999 to October 2003.  
However, the records obtained do not include the report of 
the veteran's April 2000 Mental Health Clinic visit, 
referenced in the report of his January 2001 VA mental 
disorders examination.  Further, although the record suggests 
that the veteran was seen in the VAMC's Mental Health Clinic 
as early as March 1996, the earliest treatment reports 
currently of record from that time frame are dated in August 
1996.  Inasmuch as records from March 1996 and April 2000 
could be germane to both the veteran's claim for an increased 
rating for PTSD and his claim for an earlier effective date 
for the 50 percent evaluation for that disorder, another 
attempt should be made to obtain them.  See 38 C.F.R. § 3.157 
(2003) (indicating that the date of VA outpatient or hospital 
examination may in some cases be accepted as an informal 
claim for increased rating).  See also 38 C.F.R. 
§ 3.159(c)(2) (2003) (VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).

The Board also finds that the veteran should be afforded 
another psychiatric examination.  This is necessary because, 
although schizophrenia and PTSD are the only psychiatric 
disorders for which service connection has ever been granted, 
the most recent VA psychiatric examinations of record, dated 
in January 2001 and March 2004, suggest that the veteran may 
suffer from other psychiatric disorders, to include a 
depressive disorder, not otherwise specified, and possible 
major depression and/or personality disorders.  A new 
examination could be helpful in ascertaining whether the 
veteran does, in fact, suffer from psychiatric disorders 
separate and apart from schizophrenia and PTSD and, if so, 
whether the impairment occasioned by such other conditions 
can be distinguished from the impairment attributable to 
service-connected disability.  38 C.F.R. §§ 3.327, 19.9 
(2003).  In this regard, the veteran is hereby notified that 
it is his responsibility to report for the examination and to 
cooperate in the development of his case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).

The Board further finds that the veteran should be provided 
with a new VCAA notice letter relative to his claim for an 
earlier effective date for the assignment of a 50 percent 
evaluation for PTSD.  This is necessary because the notice 
letters currently of record do not contain notice as to the 
specific information and evidence necessary to substantiate 
this claim.

Finally, the Board notes that, in his May 2003 substantive 
appeal-filed in connection with his appeal for an earlier 
effective date for the 50 percent rating assigned for PTSD-
the veteran raised the issue of his entitlement to 
retroactive increased compensation for PTSD based on CUE in 
prior RO decisions.  Thus far, the RO has not explicitly 
addressed the matter of CUE.  Inasmuch as the CUE question is 
inextricably intertwined with the veteran's claim for an 
earlier effective date, it should be considered by the RO.

(The matter of the veteran's entitlement to TDIU is 
intertwined with the veteran's remanded claims.  
Consequently, adjudication of the TDIU issue will be deferred 
pending completion of the development sought in this REMAND.)

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should provide the veteran with a 
new VCAA notice letter relative to his claim 
for an earlier effective date for the 
assignment of a 50 percent evaluation for 
PTSD.  The letter should contain language 
informing the veteran that, in order to 
substantiate his claim for an earlier 
effective date, the record needs to contain 
evidence demonstrating that a formal or 
informal claim for increased compensation for 
his service-connected psychiatric disorder 
was received sometime after January 19, 1990 
(when the RO last denied his claim for 
increase) and before October 7, 1999 (the 
currently assigned effective date for the 50 
percent evaluation), and that he satisfied 
the requirements for a higher evaluation 
prior to October 7, 1999.

2.  The RO should ask the veteran to provide 
any evidence in his possession that pertains 
to the claims remaining on appeal.  He should 
also be asked to provide releases for any 
private health care providers who have 
treated him for problems with his right foot 
or for psychiatric difficulties, and whose 
records have not already been obtained.  If 
the veteran provides appropriate releases, 
efforts should be undertaken to assist him in 
obtaining the evidence identified, following 
the procedures set out in 38 C.F.R. § 3.159.  
The evidence obtained should be associated 
with the claims file.

3.  The RO should contact the VAMC in Memphis 
and ask that the VAMC provide any relevant 
records of treatment dated since September 
2003.  The VAMC should also be asked to 
provide copies of any records of Mental 
Health Clinic (MHC) visits the veteran had at 
that facility between February and August of 
1996, and in April 2000.  If the VAMC cannot 
locate any MHC records dated between February 
and August of 1996, or in April 2000, that 
fact should be documented in the claims file.

4.  After the above development has been 
completed, the RO should contact the examiner 
who conducted the examination of the 
veteran's right foot in March 2004.  The 
examiner should be asked to review the claims 
folder and offer a supplementary opinion as 
to each of the following questions:

a.  Is it at least as likely as not 
(i.e., is it 50 percent or more likely) 
that the veteran's service-connected 
right knee disability is the direct 
cause of one or more of the 
disabilities affecting his right foot?

b.  If it is unlikely that the 
veteran's service-connected right knee 
disability directly caused one or more 
of the disabilities of his right foot, 
is it at least as likely as not (i.e., 
is it 50 percent or more likely) that 
the veteran's service-connected right 
knee disability has caused a chronic or 
permanent worsening of one or more of 
the identified disabilities of the 
right foot?

A complete rationale for all opinions 
expressed should be provided.  If the 
physician who examined the veteran in March 
2004 is no longer employed by VA or is 
otherwise unavailable, or if the examiner 
deems it necessary to re-examine the veteran 
in order to provide the requested opinions, a 
new examination should be scheduled so that 
the requested information can be obtained.

5.  The RO should also schedule the veteran 
for a psychiatric examination.  The examiner 
should review the claims file, and indicate 
in the report of the examination that the 
claims file has been reviewed.  The examiner 
should fully describe all psychiatric 
symptoms and manifestations exhibited by the 
veteran, and their impact on his social and 
industrial functioning.  The examiner should 
also provide a global assessment of 
functioning score in accordance with DSM IV, 
and the meaning of the score should be 
explained.  If the examiner finds that the 
veteran has psychiatric disorders other than 
the schizophrenia and PTSD for which he has 
been service connected, the examiner should 
offer an opinion as to which symptoms and 
manifestations are as likely as not 
attributable to the service-connected 
condition(s), and which are more likely due 
to other, unrelated disorders.  If such a 
distinction cannot be made, that conclusion 
should be expressly stated in the report of 
the examination.  Finally, the examiner 
should offer an opinion as to whether the 
veteran's service-connected psychiatric 
symptoms, when considered together with his 
service-connected orthopedic disabilities, 
renders him unemployable.  A complete 
rationale should be provided for all opinions 
expressed.

6.  The RO should thereafter take 
adjudicatory action on the claims remaining 
on appeal, to include the veteran's claim for 
TDIU.  With respect to the veteran's claim 
for an earlier effective date for a 
50 percent evaluation for PTSD, the RO should 
consider the veteran's allegation that the RO 
committed CUE in prior decisions in 1976 and 
1990 when it assigned evaluations for his 
service-connected psychiatric disorder.  The 
RO should also consider whether there are any 
VA medical reports dated prior to October 7, 
1999 that can reasonably be construed as 
informal claims for increased rating under 
38 C.F.R. § 3.157 and, if so, whether any 
such reports are dated prior to November 7, 
1996, so as to require consideration of the 
pre-November 7, 1996 criteria for evaluating 
psychiatric disorders.  See Schedule for 
Rating Disabilities; Mental Disorders, 61 
Fed. Reg. 52,695 (1996).    If any benefit 
sought is denied, the RO should furnish an 
SSOC to the veteran and his representative.  
The SSOC should contain, among other things, 
a citation to, and summary of 38 C.F.R. 
§ 3.105 and the criteria for rating psychotic 
and psychoneurotic disorders that were in 
effect prior to November 7, 1996.  See 
38 C.F.R. § 4.132, Diagnostic Codes 9201-05 
and 9411 (1995).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



